                                                 Case 8:19-cv-00214-JVS-ADS Document 25 Filed 05/03/19 Page 1 of 2 Page ID #:174



                                                1
                                                     KAZEROUNI LAW GROUP, APC
                                                2    Abbas Kazerounian, Esq. (SBN: 249203)
                                                     ak@kazlg.com
                                                3
                                                     Jason A. Ibey, Esq. (SBN: 284607)
                                                4    jason@kazlg.com
                                                     245 Fischer Avenue, Suite D1
                                                5
                                                     Costa Mesa, CA 92626
                                                6    Telephone: (800) 400-6808
                                                     Facsimile: (800) 520-5523
                                                7
                                                     Attorneys for Plaintiff
                                                8
                                                9
                                                                        UNITED STATES DISTRICT COURT
                                                10                     CENTRAL DISTRICT OF CALIFORNIA
Kazerouni Law Group, APC




                                                11   LORI HUME, Individually and On          Case No.: 8:19-cv-00214-JVS-ADS
                                                     Behalf of All Others Similarly
                       Costa Mesa, California




                                                12   Situated,                               NOTICE OF SETTLEMENT ON
                                                13                                           AN INDIVIDUAL BASIS
                                                14               Plaintiff,

                                                15                        v.
                                                16
                                                17   HEALTHY HALO INSURANCE
                                                     SERVICES, INC. D/B/A
                                                18   BUYHEALTHINSURANCE.COM
                                                     INSURANCE SERVICES,
                                                19               Defendant.
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                     NOTICE OF SETTLEMENT
                                                     CASE NO.: 8:19-cv-00214-JVS-ADS
                                                     Case 8:19-cv-00214-JVS-ADS Document 25 Filed 05/03/19 Page 2 of 2 Page ID #:175



                                                    1          Plaintiff Lori Hume (“Plaintiff”) submits this Notice of Settlement to
                                                    2    inform the Court that this action has settled, on an individual basis, and to
                                                    3    respectfully request that all pending deadlines and hearings be vacated, with a
                                                    4    deadline for Plaintiff to file necessary dismissal papers by June 3, 2019.
                                                    5
                                                    6
                                                    7    Dated: May 3, 2019                            KAZEROUNI LAW GROUP, APC
                                                    8
                                                                                                       BY: /S/ JASON A. IBEY
                                                    9                                                      JASON A. IBEY, ESQ.
Kazerouni Law Group, APC




                                                    10                                                       Attorneys for Plaintiff
                                                    11
                           Costa Mesa, California




                                                    12
                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         NOTICE OF SETTLEMENT
                                                         CASE NO.: 8:19-cv-00214-JVS-ADS      1
